—Appeal by the defendant from a judgment of the Supreme Court, Kings County *417(Goldstein, J.), rendered November 19, 1992, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that it was error for the court to have permitted into evidence the complainant’s out-of-court statements that the defendant raped her is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bacchus, 175 AD2d 248; People v Alston, 163 AD2d 398). In any event, the testimony complained of on appeal was properly admitted as evidence of the complainant’s "prompt outcry” that she had been raped (see generally, People v McDaniel, 81 NY2d 10; People v Rice, 75 NY2d 929). Rosenblatt, J. P., Lawrence, Altman and Hart, JJ., concur.